Citation Nr: 0614007	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-51 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for status post aortic valve replacement.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for hypertension is adjudicated in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for status post aortic 
valve replacement.  For that disability, the RO assigned a 
temporary 100 percent disability rating, effective from March 
16, 1995, and a permanent 30 percent disability rating, 
effective from May 1, 1996 onward.  

In a November 2001 decision, the Board denied entitlement to 
an evaluation in excess of 30 percent for status post aortic 
valve replacement.  The veteran subsequently appealed that 
issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision, 
and to remand the veteran's claim for readjudication.  In a 
September 2002 Order, the Court granted the joint motion, 
vacated the Board's November 2001 decision, and remanded this 
claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court.  In 
January 2003, the Board remanded the case for further 
development.  In a May 2003 rating decision, the RO increased 
the veteran's rating from 30 to 60 percent, effective May 1, 
1996.   As the case has been on appeal since the original 
claim for service connection, the issue is properly stated on 
the title page.

In July 1999, the veteran presented testimony at a 
videoconference hearing before a Board Judge.  The veteran 
testified again in December 2005 at a hearing before a 
different Board Judge at the RO.  The veteran testified 
before Veterans Law Judges Holly E. Moehlmann in July 1999 
and Jeff Martin in December 2005. Consequently, this is a 
decision by a panel of three Veterans Law Judges.  See 38 
U.S.C.A. § 7102, 7107(c).

At the December 2005 hearing, the veteran submitted 
additional evidence along with a signed statement waiving 
initial consideration of this evidence by the RO.  The case 
is now before the Board and ready for adjudication. 


FINDING OF FACT

The veteran's status post aortic valve replacement with an 
aortic prosthesis is manifested by significant exercise 
limitations; estimated METs between 5 and 7; and left 
ventricular ejection fraction ranging as low as from 35 to 45 
percent and; but no congestive heart failure, or clinical 
findings of dyspnea on slight exertion, rales, pretibial 
pitting at end of day or other definite signs of beginning 
congestive failure with more than sedentary employment 
precluded.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
status post aortic valve replacement have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.104, 
Diagnostic Code 7016 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7016 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper notification.   However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The initial agency decision was made in 1995, many years 
prior to the enactment of the 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, it was not possible to 
provide proper notification prior to the initial agency 
decision.  Nevertheless, the RO provided the veteran with 
proper notification in letters dated in August 2003 and 
October 2003.  VA fully notified the veteran of what is 
required to substantiate his claim in these letters, and also 
in subsequent supplemental statements of the case (SSOC) from 
May 2003 through November 2005.  Together, the letters and 
SSOCs provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  Moreover, the veteran was provided with 
the basis for denying a 100 percent evaluation and the facts 
supporting the denial.  

In addition, VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  It is therefore the Board's conclusion that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield, supra.

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA requires notice to a claimant of 
how a VA service connection claim may be substantiated as to 
all five elements of such a claim, including degree of 
disability and effective date of disability.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the benefit if the claim should be granted.  See 
Dingess/Hartman, supra.  Even though the notice was 
inadequate on this element, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the veteran's claim for an increased rating, as will 
be explained below.  As a result, there is no prejudice to 
the veteran because an increased rating is not awarded and 
there is no effective date to be determined.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes numerous 
private and VA medical records, including VA examination 
reports dated in August 1996, March 2000, April 2003, and an 
evaluation dated in March 2005, and testimony and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Initial Evaluation - Status Post Aortic Valve 
Replacement

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the claimant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2005).  As in this case, 
when the veteran's disability rating claim has been in 
continuous appellate status since the original grant of his 
claim, the evidence to be considered includes all evidence 
proffered in support of the original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Review of the record demonstrated that the veteran had an 
aortic valve replacement with prosthesis in 1995.  As noted 
in the introduction, the RO granted service connection for 
status post aortic valve replacement in a June 1995 rating 
decision and assigned a 30 percent evaluation under 
Diagnostic Code 7016.  In a May 2003 rating decision, the RO 
increased the initial evaluation from 30 to 60 percent under 
Diagnostic Code 7016.    

Effective from January 12, 1998, during the pendency of the 
veteran's appeal, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (codified at 38 C.F.R. 4.104 (1999)).  The 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

None of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.104 to the period on or 
after the effective dates of the new regulations.  

The Board further notes that the veteran was provided with 
notice of the former and revised versions of the regulations.  
See the November 1996 Statement of the Case(SOC), the Board's 
October 1999 Remand, and the June 2001 SSOC.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Prior to January 12, 1998, a 100 percent evaluation is 
warranted for a heart valve replacement for a period of 1- 
year following the surgical procedure.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7016 (1997).  At the conclusion of this 
1-year postoperative evaluation period, residual disability 
following a heart valve replacement was evaluated as 
rheumatic heart disease under the provisions of DC 7000, with 
a minimum 30 percent evaluation.  A 60 percent evaluation for 
inactive rheumatic heart disease is warranted when the heart 
is definitely enlarged; severe dyspnea on exertion, elevation 
of systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia, 
with more than light manual labor precluded.  A 100 percent 
evaluation is warranted for definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion, rales, pretibial pitting at end of day or other 
definite signs of beginning congestive failure with more than 
sedentary employment precluded. 38 C.F.R. § 4.104, DC 7000 
(1997).

Effective on and after January 12, 1998, disability from 
heart valve replacement is based on clinical findings as well 
as METS.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METS 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation and a laboratory 
determination of METS by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity, (expressed in METS and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. See 38 C.F.R. § 4.104, Note 2 (2005).  
Under DC 7016, disability from heart valve replacement is 
rated at 60 percent where there is more than one episode of 
acute congestive heart failure in the past year, or where a 
workload of greater than three METS but not greater than five 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is assigned for an indefinite period following 
hospital admission for valve replacement.  Thereafter, with 
residuals of chronic congestive heart failure, or with 
workload of three metabolic equivalents or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent rating is assigned.  38 C.F.R. 
§ 4.104, DC 7016 (2005).

Applying the old criteria to the facts in this case, clinical 
findings show borderline to mildly enlarged heart.  VA 
examiners from the August 1996 and March 2000 examinations 
indicated that his heart was "borderline" enlarged.  
Private echocardiogram dated December 2002 noted that the 
left ventricle was upper normal in size and right ventricle 
was moderately enlarged.  An April 2003 VA echocardiogram 
noted normal left ventricular size and mild enlarged right 
ventricle.  

While there is a showing of borderline to mild to moderately 
enlarged heart on testing, clinical evidence demonstrates no 
dyspnea on slight exertion, rales, pretibial pitting at end 
of day or other definite signs of beginning congestive 
failure with more than sedentary employment precluded.  VA 
examination report dated in April 2003 indicated that in 
terms of exercise limitations, the veteran is able to get 
around relatively well.  According to the examiner, the 
veteran's 35 to 40 (also stated as 45) percent ejection 
fraction range for left ventricle dysfunction would mean that 
the veteran would no longer be able to work in the yard due 
to fatigue and dyspnea on exertion; however, he is able to 
walk a flat, level area perhaps at a regular pace.  He could 
also perhaps walk at a slightly slow pace for as long as a 
half mile.  He is able to walk up a hill more than a half 
block without stopping due to dyspnea and fatigue.  The 
examiner found that the veteran exhibited no angina, as would 
be expected.  

In addition, there is no clinical evidence of definite signs 
of beginning congestive failure with more than sedentary 
employment precluded.  The April 2003 VA examiner also 
determined that the veteran is capable of more than 
completely sedentary employment; however, he has significant 
exercise limitations, which would be anticipated with his 
ejection fraction of 35 to 45 percent.  The examiner's 
findings are supported by the record as the veteran testified 
in December 2005 that he continues to work full time and has 
been able to meet his production requirements at work.  
Furthermore, private medical records show that coronary 
angiogram in March 2004 revealed no definite pulmonary 
abnormality.  

In sum, the Board believes that the above findings 
demonstrate that although he has a mild to moderately 
enlarged right ventricle, his disability does not meet the 
requirements for a higher rating as set forth in DC 7000.  
There were no findings of dyspnea on slight exertion, rales, 
pretibial pitting at end of day or other definite signs of 
beginning congestive failure with more than sedentary 
employment.  Therefore, in light of the aforementioned 
evidence, the Board concludes that the preponderance of the 
evidence is against a higher evaluation under the old 
criteria.  38 C.F.R. § 4.104, Diagnostic Codes 7000, 7016 
(1997).

Applying the new criteria to the record, clinical findings 
from the VA examination reports, VA medical records, and 
private medical records through 2005 do not show that there 
was chronic congestive heart failure, or; workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Estimated METs ranged from 
5 to 10 during the claims period.  The lowest estimated METs 
range was 5 to 7 as noted in the April 2003 VA examination 
report.  Ejection fraction ranged from a low of 35 to 40 
percent to a high of 50 to 55 percent for left ventricular 
dysfunction on diagnostic testing during the claims period.  
Diagnostic testing in December 2002 noted ejection fraction 
at 35 to 40 percent, while a more recent March 2004 
echocardiograph noted ejection fraction at 50 to 55 percent.  
Thus, the preponderance of the evidence does not warrant an 
evaluation in excess of 60 percent under the rating criteria.  
38 C.F.R. § 4.104, Diagnostic Code 7016 (2005).  

Last, an extra-schedular rating under 38 C.F.R. § 3.321(b) is 
not warranted.  There is no indication in the record that the 
veteran's level of disability has markedly interfered with 
employment to the extent that warrants referral of this 
matter.   While the veteran testified in December 2005 that 
he is no longer able to work overtime and may have to change 
job duties because of his disability, it is clear from his 
testimony, and from the record, that he has maintained 
continual gainful employment during the claims period.  The 
veteran essentially testified that he was able to continue to 
meet production requirements.  In addition, there is no 
evidence that the veteran's disability required frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The record 
shows that the veteran was hospitalized for four days in 
March 2004 with complaints of chest pain; however, testing 
revealed normal coronary arteriogram.  No further 
hospitalization was noted.  To the extent indicated, his 
impairment is contemplated within the schedular standards in 
effect.  See 38 C.F.R. § 3.321(b).



ORDER

Entitlement to an initial evaluation in excess of 60 percent 
for status post aortic valve replacement is denied.  


			
                M. SABULSKY                                            
JEFF MARTIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


